Citation Nr: 0107606	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 11, 1995 for 
the grant of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified periods of active duty for training 
from July to August in 1967, from August 1967 to January 
1968, in June 1968, in July 1969, from June to July in 1970, 
from July to August in 1971, in July 1972, and from July to 
August in 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran first indicated a desire for entitlement to 
TDIU in the testimony from his VA hearing conducted on August 
8, 1994, and, during that hearing, a private psychiatrist 
testified that the veteran was unemployable as a result of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an earlier effective date, specifically 
August 8, 1994, for the grant of TDIU have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further action is 
necessary in order to comply with VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant provisions of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  However, in cases of increases in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date will be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2000).

In this case, the veteran has argued that the appropriate 
effective date for the grant of entitlement to TDIU is May 
1990, when he initiated his claim for service connection for 
a psychiatric disorder.  He has also contended that, during 
his September 1991 VA hearing on that matter, his 
psychiatrist testified that he was totally disabled and 
unable to work.  

In reviewing the relevant procedural history of this case, 
the Board notes that service connection is currently in 
effect for a psychiatric disorder (characterized as "organic 
mood disorder, depressed"), myositis of the dorsolumbar 
paravertebral muscles, and generalized tonic clonic seizures.  
The Board also observes that the current effective date for 
the grant of entitlement to TDIU is May 11, 1995 and that, on 
that date, the veteran and his psychiatrist appeared for a VA 
hearing.  During this hearing, the veteran requested 
entitlement to "unemployability."

While the RO interpreted the testimony from the veteran's May 
11, 1995 VA hearing as his initial claim, the Board would 
point out that the testimony from his August 8, 1994 hearing 
is similarly emphatic as to the matter of his 
unemployability.  The veteran's psychiatrist also testified 
at this hearing and asserted, in response to a question, that 
the veteran's "nervous condition" totally incapacitated him 
and kept him from working.  The psychiatrist also stated that 
the veteran's emotional condition could not be rehabilitated 
and that he was precluded from doing "[a]ny kind of work."  
Moreover, the psychiatrist mentioned epilepsy and a back 
condition as contributing to the veteran's general condition.

The Board has reviewed the relevant language in this 
testimony and finds that such language reflects that the 
veteran considered himself unemployable at the time of the 
August 8, 1994 hearing and that such unemployability resulted 
from the veteran's service-connected disabilities.  As such, 
the Board is satisfied that this testimony, at a minimum, 
satisfies the criteria for an informal claim under 38 C.F.R. 
§ 3.155(a) (2000) and notes that the May 1995 hearing, in 
which this claim was reasserted, was conducted within one 
year of the August 1994 hearing.  Id.; see also 38 C.F.R. 
§ 3.158(a) (2000).  Additionally, to the extent that the 
veteran's psychiatrist testified that the veteran was 
unemployable during the August 1994 hearing, the Board does 
not question that he was entitled to TDIU at the time of the 
August 1994 hearing.

However, the Board would point out that there is no 
indication from the evidence of record dated prior to August 
8, 1994 that the veteran implied a claim for TDIU or that he 
was unemployable.  Such a claim was not indicated in his 
initial application for service connection for a psychiatric 
disorder in May 1990.  Moreover, contrary to the veteran's 
contentions, his psychiatrist did not testify that he was 
totally unemployable due to his disabilities during the 
September 1991 VA hearing.  The psychiatrist instead 
indicated that the vetearn "wasn't able to perform the work 
he was accustomed to perform."  Moreover, the other medical 
reports of record dated prior to August 8, 1994 do not 
suggest unemployability. 

Overall, under 38 C.F.R. § 3.400(o)(2) (2000), the August 8, 
1994 VA hearing testimony provides a basis for an earlier 
effective date for the grant of entitlement to TDIU, although 
there is no evidence of record prior to that date suggesting 
a claim for, or entitlement to, this benefit.  Therefore, an 
effective date of August 8, 1994, but not earlier, for the 
grant of entitlement to TDIU is warranted.


ORDER

An effective date of August 8, 1994 for the grant of 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals

 

